
	

114 HJ 16 IH: Proposing an amendment to the Constitution of the United States to repeal the sixteenth article of amendment.
U.S. House of Representatives
2015-01-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IA
		114th CONGRESS
		1st Session
		H. J. RES. 16
		IN THE HOUSE OF REPRESENTATIVES
		
			January 12, 2015
			Mr. King of Iowa (for himself and Mr. Woodall) introduced the following joint resolution; which was referred to the Committee on the Judiciary
		
		JOINT RESOLUTION
		Proposing an amendment to the Constitution of the United States to repeal the sixteenth article of
			 amendment.
	
	
		That the following article is proposed as an amendment to the Constitution of the United States,
			 which shall be valid to all intents and purposes as part of the
			 Constitution when ratified by the legislatures of three-fourths of the
			 several States within seven years after the date of its submission for
			 ratification:
			 —
					The sixteenth article of amendment to the Constitution of the United States is hereby repealed.
		
